UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6133


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELVAZ SAUNDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00556-JFM-1; 1:13-cv-02604-JFM)


Submitted:   August 21, 2014                 Decided:   September 3, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Delvaz Saunders, Appellant Pro Se. Christine Marie Celeste, Ayn
Brigoli Ducao, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Delvaz Saunders seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Saunders has not made the requisite showing.                           The district

court lacked jurisdiction to consider Saunders’ motion to vacate




                                             2
because it was a successive and unauthorized § 2255 motion. ∗             In

the absence of pre-filing authorization from this court, the

district court lacks jurisdiction to hear a successive § 2255

motion.    See 28 U.S.C. § 2244(b)(3) (2012).             Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




     ∗
       In its memorandum denying relief on Saunders’ first § 2255
motion, the district court noted its intent to enter an amended
judgment reducing Saunders’ term of supervised release from the
ten-year term imposed at sentencing to the five-year term
stipulated in the plea agreement. However, the district court’s
docket does not reflect that it has entered an amended judgment
reducing Saunders’ term of supervised release, and in fact, a
subsequent amended judgment indicates a supervised release term
of ten years.



                                      3